IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                           AT JACKSON
                                 September 10, 2002 Session

                   STATE OF TENNESSEE v. JODY LANE ORR

                       Appeal from the Circuit Court for Carroll County
                         No. 01cr-1636    C. Creed McGinley, Judge



                  No. W2001-02075-CCA-R3-CD - Filed November 27, 2002




JOSEPH M. TIPTON, J., concurring.

        I concur with most of the majority opinion. I respectfully disagree with its conclusion that
enhancement factor (5), regarding exceptional cruelty, does not apply. I believe that being duct
taped, blindfolded, tied up, and made to wear a New Year’s party hat reflect mental abuse and
degradation that goes above and beyond that inherently necessary for any aggravated rape. Although
I do not believe that the weight of the two enhancement factors applied by the majority opinion
should result in a maximum sentence of twenty-five years, I conclude that the sentence is appropriate
because of the application of enhancement factor (5), as well.



                                                      ____________________________________
                                                      JOSEPH M. TIPTON, JUDGE